                             Case 5:20-cv-07934-NC Document 1 Filed 11/11/20 Page 1 of 5




                     1 ARTHUR J. CASEY [SBN 123273]
                       DONALD P. GAGLIARDI [SBN138979]
                     2 CASEY LAW GROUP
                       16450 Los Gatos Blvd., Suite 110
                     3 Los Gatos, CA 95032
                       Tel: (408) 660-3102
                     4 Fax: (408) 660-3105
                       Email: acasey@caseylawsj.com
                     5        dgagliardi@caseylawsj.com

                     6 Attorneys for Defendant
                       COSTCO WHOLESALE CORPORATION
                     7

                     8

                     9                                UNITED STATES DISTRICT COURT

                    10                           NORTHERN DISTRICT OF CALIFORNIA

                    11                                     SAN JOSE DIVISION

                    12
CASEY LAW GROUP
 ATTORNEYS AT LAW




                    13

                    14 ELIA QUINTANA, an Individual,                   Case No.

                    15                                                 Underlying Case No. 20CV367174 (Santa
                                         Plaintiff,                    Clara County Superior Court)
                    16         vs.
                    17                                                 NOTICE OF REMOVAL TO FEDERAL
                                                                       COURT
                    18 COSTCO     WHOLESALE CORPORATION, a
                       Washington Corporation; and DOES 1 to 50,
                    19 inclusive,                                      [Diversity of Citizenship,
                                                                       28 U.S.C. §§ 1332, 1441 & 1446]
                                         Defendants.
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

                                                                   1
                         NOTICE OF REMOVAL TO FEDERAL COURT                                      Case No.
                             Case 5:20-cv-07934-NC Document 1 Filed 11/11/20 Page 2 of 5




                     1 TO THE CLERK OF THE ABOVE-NAMED FEDERAL DISTRICT COURT:

                     2          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441 & 1446, defendant

                     3 Costco Wholesale Corporation, by and through its undersigned counsel, hereby removes Case No.

                     4 20CV367174, pending in the Superior Court of California for the County of Santa Clara, to the

                     5 United States District Court for the Northern District of California, San Jose Division.

                     6          Removal is based on complete diversity of citizenship, because diversity of citizenship

                     7 exists between the lone plaintiff, Elia Quintana, and the lone named defendant, Costco Wholesale

                     8 Corporation, and the amount in controversy exceeds the jurisdictional minimum. See, 28 U.S.C. §

                     9 1332.

                    10                                         I. BACKGROUND.

                    11          On June 8, 2020, this civil action was commenced in the Superior Court of the State of
                    12 California in and for the County of Santa Clara, entitled, Elia Quintana v. Costco Wholesale
CASEY LAW GROUP
 ATTORNEYS AT LAW




                    13 Corporation and Does Nos. 1 to 50, Case 20CV367174.

                    14          On June 26, 2020, defendant Costco Wholesale Corporation was served, through its agent
                    15 for service in California, CT Corporation, with the Summons and the Complaint.

                    16          On or about July 17, 2020 Costco Wholesale Corporation filed and served its Answer to
                    17 the Complaint, being ignorant of facts establishing diversity of citizenship between the parties.

                    18          Plaintiff Elia Quintana alleges in her California Judicial Council form Complaint that on
                    19 July 12, 2018 she slipped and fell on an allegedly dangerous condition on Costco Wholesale

                    20 Corporation’s property located at 1000 Rengstorff Avenue in Mountain View, California. She

                    21 asserts causes of action for general negligence and premises liability. Her complaint ambiguously

                    22 claims damages in excess of twenty-five-thousand dollars ($25,000).

                    23          On October 30, 2020, Costco Wholesale Corporation’s counsel of record was served with a
                    24 formal offer to compromise, dated October 27, 2020, pursuant to California Code of Civil

                    25 Procedure (“CCP”) § 998, seeking consent to entry of judgment in the amount of one million

                    26 dollars ($1,000,000) from Costco Wholesale Corporation. The formal offer suggests that the

                    27 amount in controversy exceeds one million dollars.

                    28 ///

                                                                         2
                         NOTICE OF REMOVAL TO FEDERAL COURT                                             Case No.
                              Case 5:20-cv-07934-NC Document 1 Filed 11/11/20 Page 3 of 5




                     1          In accordance with 28 U.S.C. § 1446(a), a copy of all process, pleadings and orders

                     2 received by Costco Wholesale Corporation, including the Summons and Complaint, are attached

                     3 hereto and incorporated herein by reference as Exhibit A.

                     4                      II. THIS NOTICE OF REMOVAL IS TIMELY FILED.

                     5          The removal of this civil action to this Court is timely under 28 U.S.C. § 1446(b) because

                     6 this Notice of Removal is filed within thirty (30) days after October 30, 2020, which is the date

                     7 defendant Costco Wholesale Corporation, through its counsel, first learned from counsel for Elia

                     8 Quintana of facts establishing federal subject matter jurisdiction by virtue of diversity of

                     9 citizenship of the parties and an amount in controversy exceeding the jurisdictional minimum.

                    10 Also, less than one year has elapsed since commencement of the action. 28 U.S.C. § 1446(c)(1).

                    11          The United States District Court for the Northern District of California, San Jose Division,

                    12 is the proper place to file this Notice of Removal under 28 U.S.C. § 1441(a) because it is the
CASEY LAW GROUP
 ATTORNEYS AT LAW




                    13 federal district court that embraces the place where the original state court action was filed and is

                    14 pending.

                    15            III. THIS COURT HAS DIVERSITY OF CITIZENSHIP JURISDICTION.

                    16          Lone plaintiff Elia Quintana and lone named defendant Costco Wholesale Corporation are
                    17 citizens of different states. On information and belief, Elia Quintana is a resident of California.

                    18 Costco Wholesale Corporation is a corporation formed under the laws of State of Washington with

                    19 its principal place of business in Issaquah, Washington.

                    20          On information and belief, Elia Quintana’s claim for damages in unspecified amounts
                    21 exceeds the jurisdictional minimum of seventy-five thousand dollars ($75,000) for diversity

                    22 jurisdiction in federal court. As mentioned above, on October 30, 2020, Costco Wholesale

                    23 Corporation’s counsel of record was served with a formal offer to compromise, dated October 27,

                    24 2020, pursuant to CCP § 998, seeking consent to entry of judgment in the amount of one million

                    25 dollars ($1,000,000) from Costco Wholesale Corporation. The formal offer suggests that the

                    26 amount in controversy exceeds one million dollars. On information and belief, said statutory offer

                    27 to compromise reasonably estimates Elia Quintana’s claim and therefore, under controlling Ninth

                    28 Circuit law, constitutes an “other paper from which it may first be ascertained that the case is one

                                                                          3
                         NOTICE OF REMOVAL TO FEDERAL COURT                                               Case No.
                             Case 5:20-cv-07934-NC Document 1 Filed 11/11/20 Page 4 of 5




                     1 which is or has become removable,” pursuant to 28 U.S.C. § 1446(b)(3). Babasa v. LensCrafters,

                     2 Inc., 498 F.3d 972, 975 (9th Cir. 2007) (pre-mediation settlement letter is an “other paper” within

                     3 meaning of § 1446(b)(3)) (“We previously have held that “[a] settlement letter is relevant

                     4 evidence of the amount in controversy if it appears to reflect a reasonable estimate of the

                     5 plaintiff's claim.”) (emphasis added), citing, Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir.

                     6 2002); accord, Ali v. Setton Pistachio of Serra Bella, Inc., Case No. 1:19-cv-00959-LJO-BAM,

                     7 2019 WL 6112772, at *2 (E.D.Cal. Nov. 18, 2019) (“settlement offers” are “other papers”), citing,

                     8 Babasa; Romulus v. CVS Pharmacy, Inc., 770 F.3d 67, 78 (1st Cir. 2014); but see, Proctor v.

                     9 Worthington Cylinder Corp., Case No. 10-cv-08409-EMC, 2020 WL 1146740, at *2 (N.D.Cal.

                    10 March 10, 2020) (“the Court rejects the . .. argument that the 998 Offer constitutes an ‘other paper

                    11 from which it may first be ascertained that the case is one which is or has become removable’”).

                    12 The Proctor decision is anomalous because it fails to cite or distinguish Ninth Circuit decisions in
CASEY LAW GROUP
 ATTORNEYS AT LAW




                    13 Babasa and Cohn.

                    14          Therefore, federal diversity of citizenship jurisdiction exists over this action pursuant to 28

                    15 U.S.C. §§ 1332.

                    16              IV. ALL NAMED DEFENDANTS CONSENT TO THE REMOVAL.

                    17          This Notice of Removal is filed on behalf of named defendant Costco Wholesale
                    18 Corporation. There are no other named defendants, only Doe defendants. Therefore, by

                    19 definition, all named defendants have consented to the removal of this action.

                    20                        V. NOTICE OF REMOVAL TO PLAINTIFF AND
                    21                      THE SANTA CLARA COUNTY SUPERIOR COURT.
                    22          Concurrently with this Notice of Removal, defendant Costco Wholesale Corporation will
                    23 file a Notice to Plaintiff of Removal of Action to Federal Court, along with a copy of this Notice

                    24 of Removal with the Superior Court of the State of California in and for the County of Santa

                    25 Clara, and in accordance with 28 U.S.C. §§ 14446(d), defendant Costco Wholesale Corporation

                    26 will serve a copy thereof upon counsel for plaintiff Elia Quintana. A copy of the prepared Notice

                    27 to Plaintiff of Removal of Action to Federal Court is attached hereto and incorporated herein by

                    28 reference as Exhibit B.

                                                                           4
                         NOTICE OF REMOVAL TO FEDERAL COURT                                                Case No.
                             Case 5:20-cv-07934-NC Document 1 Filed 11/11/20 Page 5 of 5




                     1          If any question arises as to the propriety of the removal of this action, counsel for

                     2 defendant Costco Wholesale Corporation respectfully requests the opportunity to present a brief

                     3 and oral argument in support of the position that this case is removable.

                     4                                          VI. CONCLUSION.

                     5          For the foregoing reasons, defendant Costco Wholesale Corporation respectfully requests

                     6 that this civil action be, and is hereby, removed to the United States District Court for the Northern

                     7 District of California, San Jose Division, that said federal district court assume jurisdiction of this

                     8 civil action, and that this Court enter such further orders as may be necessary to accomplish the

                     9 requested removal and to promote the ends of justice.

                    10 Dated: November 11, 2020                             CASEY LAW GROUP

                    11

                    12
CASEY LAW GROUP




                                                                            By:
 ATTORNEYS AT LAW




                    13                                                            ARTHUR J. CASEY
                                                                                  DONALD P. GAGLIARDI
                    14                                                      Attorneys for Defendant
                                                                            COSTCO WHOLESALE CORPORATION
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

                                                                           5
                         NOTICE OF REMOVAL TO FEDERAL COURT                                                Case No.
